EXHIBIT 10.3

Execution Copy

 

SEVENTH AMENDMENT TO THIRD AMENDED

AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS SEVENTH AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(“Seventh Amendment”) is made as of the 30th day of March, 2004 by and among PW
Eagle, Inc., a Minnesota corporation (“Borrower”), the lenders who are
signatories hereto (“Lenders”), and Fleet Capital Corporation, a Rhode Island
corporation (“FCC”), as agent for Lenders hereunder (FCC, in such capacity,
being “Agent”).

 

WITNESSETH:

 

WHEREAS, Borrower, Agent and Lenders entered into a certain Third Amended and
Restated Loan and Security Agreement dated as of September 30, 2002 as amended
by a certain First Amendment to Third Amended and Restated Loan and Security
Agreement (“First Amendment”) dated as of February 4, 2003 by and among
Borrower, Lenders and Agent, by a certain Second Amendment to Third Amended and
Restated Loan and Security Agreement (“Second Amendment”) dated as of May 30,
2003 by and among Borrower, Lenders and Agent, by a certain Third Amendment to
Third Amended and Restated Loan and Security Agreement (“Third Amendment”) dated
as of August 7, 2003 by and among Borrower, Lenders and Agent, by a certain
Fourth Amendment to Third Amended and Restated Loan and Security Agreement
(“Fourth Amendment”) dated as of September 15, 2003 by and among Borrower,
Lenders and Agent, by a certain Fifth Amendment to Third Amended and Restated
Loan and Security Agreement (“Fifth Amendment”) dated as of September 30, 2003
among Borrower, Lenders and Agent and by a certain Sixth Amendment to Third
Amended and Restated Loan and Security Agreement (“Sixth Amendment”) dated as of
November 6, 2003 (said Third Amended and Restated Loan and Security Agreement,
as so amended, is hereinafter referred to as the “Loan Agreement”); and

 

WHEREAS, Borrower desires to amend and modify certain provisions of the Loan
Agreement and, subject to the terms hereof, Agent and Lenders are willing to
agree to such amendments and modifications;

 

NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and any extension of credit heretofore, now or
hereafter made by Agent and Lenders to Borrower, the parties hereto hereby agree
as follows:

 

1. Definitions. All capitalized terms used herein without definition shall have
the meaning given to them in the Loan Agreement.

 

2. Additional Definition. The following definition of “Excess Cash Flow” is
hereby inserted into Appendix A to the Loan Agreement.

 

“Excess Cash Flow – with respect to any fiscal year of Borrower, commencing with
the fiscal year ending December 31, 2004, 50% of the amount equal to the sum of
net income plus depreciation, amortization and other non-cash charges deducted
in determining net income and minus the sum of Interest Expense (as defined in
Exhibit 8.3) paid in cash, income taxes paid in cash, regularly scheduled
payments of principal on Indebtedness for Money Borrowed, non-cash income
included in determining net income and Capital Expenditures which are not
financed, all for such fiscal year and all determined for Borrower and its
Subsidiaries on a Consolidated basis in accordance with GAAP.”

 

3. Waiver. Upon the “Seventh Amendment Effective Date” (as defined below), Agent
and Lenders shall be deemed to have waived any Event of Default resulting from
the failure of Borrower to comply with the provisions of Section 8.3 regarding
(w) minimum Interest Coverage Ratio for the fiscal period of twelve months
ending December 31, 2003, (x) Fixed Charge Coverage Ratio for the fiscal

 

1



--------------------------------------------------------------------------------

period of twelve months ending December 31, 2003, (y) minimum Net Worth for the
fiscal period ending December 31, 2003 and (z) maximum Funded Debt to EBITDA
Ratio for the twelve month period ending December 31, 2003. The waiver contained
in this Section 3 of this Seventh Amendment does not apply to any Section of the
Loan Agreement other than Section 8.3 (minimum Interest Coverage Ratio, Fixed
Charge Coverage Ratio, Net Worth and maximum Funded Debt to EBITDA Ratio) or to
any other fiscal period other than the fiscal period ending December 31, 2003.

 

4. Term Loan. The aggregate amount of scheduled quarterly installments of
principal due with respect to the Term Loan on each March 31, June 30, September
30 and December 31 within the Term hereof shall be reduced from $650,000 to
$400,000, commencing with the quarterly principal installments due March 31,
2004. On the Seventh Amendment Effective Date, Borrower shall execute and
deliver to Agent for the benefit of Lenders, amended and restated Term Notes in
the form attached hereto as Exhibits 1.3A-1 and 1.3A-2.

 

5. Excess Cash Flow. The following is inserted into the Loan Agreement as
subsection 3.3.5:

 

“3.3.5 Excess Cash Flow Recapture. Borrower shall repay the Term Loan in amounts
equal to the lesser of (x) Borrower’s Excess Cash Flow with respect to each
fiscal year of Borrower during the Term hereof and (y) $1,000,000, commencing
with the fiscal year ending December 31, 2004, such prepayments to be based
upon, and made within 5 Business Days following the due date for delivery by
Borrower to Agent of the annual financial statements required by subsection
8.1.3(i) hereof and each such prepayment shall be applied to the Term Loan in
the manner specified in the second sentence of subsection 3.3.1 until payment
thereof in full.”

 

6. Hastings and Baker Sale and Leaseback. Agent, Lenders and Borrower agree that
the proceeds from the “Hastings Sale and Leaseback Transaction” and the “Baker
City Sale and Leaseback Transaction” (as defined in the Fifth Amendment) shall
be applied to the outstanding principal balance of the Revolving Credit Loans
(without a permanent reduction in the Maximum Revolving Loan Amount). The
provisions of Sections 2 and 3 of the Fifth Amendment are hereby amended so that
clauses (ii) and (vi) of such Section 2 and Section 3 read as follows:

 

“2. Consent to Hastings, Nebraska Real Property Sale and Leaseback. In reliance
upon and subject to the accuracy of the representations set forth in this Fifth
Amendment, upon the Fifth Amendment Effective Date, Majority Lenders hereby
consent to the sale by Borrower of the real Property, facility, and fixtures
located at Hastings, Nebraska and the leaseback of same by PW Poly (as defined
below) (the “Hastings Sale and Leaseback”); provided, that (i) the aggregate net
cash proceeds to Borrower received in respect of the Hastings Sale and Leaseback
shall be at least $1,128,000, (ii) Borrower shall pay the entire net cash
proceeds to Agent, with such proceeds to be applied for payment of the Revolving
Credit Loans as provided in Section 6 of the Seventh Amendment, (iii) the
maximum annual gross lease payment (including, without limitation, obligations
to reimburse landlord’s expenses) in respect of the Hastings Sale and Leaseback
shall not exceed $183,300, which lease payments shall be the obligation of PW
Poly and Borrower shall have no liability therefor, (iv) the Hastings Sale and
Leaseback shall be a bona fide arm’s length transaction, (v) the documentation
in respect of the Hastings Sale and Leaseback shall be reasonably satisfactory
in all material respects to Agent (it being agreed that such documentation shall
be deemed to be satisfactory if, taken as a whole, such documentation is no less
favorable to Agent from a risk allocation perspective than the Sale and
Leaseback Documents) and (vi) if the Hastings Sale and Leaseback is not
consummated by May 31, 2004, then this Section 2 shall be null and void ab
initio.

 

2



--------------------------------------------------------------------------------

3. Consent to Baker City, Oregon Real Property Sale and Leaseback. In reliance
upon and subject to the accuracy of the representations set forth in this Fifth
Amendment, upon the Fifth Amendment Effective Date, Majority Lenders hereby
consent to the sale by Borrower of the real Property, facility, and fixtures
located at Baker City, Oregon and the leaseback of same by PW Poly (as defined
below) the “Baker City Sale and Leaseback”); provided, that (i) the aggregate
net cash proceeds to Borrower received in respect of the Baker City Sale and
Leaseback shall be at least $584,000, (ii) Borrower shall pay the entire net
cash proceeds to Agent, with such proceeds to be applied to the Revolving Credit
Loans as provided in Section 6 of the Seventh Amendment, (iii) the maximum
annual gross lease payment (including, without limitation, obligations to
reimburse landlord’s expenses) in respect of the Baker City Sale and Leaseback
shall not exceed $94,900, which lease payments shall be the obligations of PW
Poly and Borrower shall have no liability therefor, (iv) the Baker City Sale and
Leaseback shall be a bona fide arm’s length transaction, (v) the documentation
in respect of the Baker City Sale and Leaseback shall be reasonably satisfactory
in all material respects to Agent (it being agreed that such documentation shall
be deemed to be satisfactory if, taken as a whole, such documentation is no less
favorable to agent from a risk allocation perspective than the Sale and
Leaseback Documents) and (vi) if the Baker City Sale and Leaseback is not
consummated by May 31, 2004, then this Section 3 shall be null and void ab
initio.”

 

7. Amendment Fee. In order to induce Agent and Lenders to enter into this
Seventh Amendment, Borrower agrees to pay to Agent, for the ratable benefit of
Lenders, an amendment fee equal to $219,660.81. Said amendment fee shall be
deemed fully earned and non-refundable and shall be due and payable on the
Seventh Amendment Effective Date.

 

8. Conditions Precedent. This Seventh Amendment shall become effective upon
satisfaction of each of the following conditions precedent:

 

(A) Borrower, Agent and Lenders shall have executed and delivered to each other
this Seventh Amendment;

 

(B) Borrower and the lenders under the Subordinated Note Documents shall have
entered into an amendment to the Subordinated Note Documents in form and
substance acceptable to Agent;

 

(C) Borrower and Lessor shall have entered in an amendment to the Sale and
Leaseback Documents in form and substance acceptable to Agent;

 

(D) Borrower shall have paid to Agent for the ratable benefit of Lenders the
amendment fee referred to in Section 7 of this Seventh Amendment; and

 

(E) Borrower shall have executed and delivered to Agent for the benefit of
Lenders the amended and restated Term Notes in the forms attached hereto and
incorporated herein as Exhibits 1.3A-1 and 1.3A-2.

 

3



--------------------------------------------------------------------------------

The date on which all of the foregoing conditions precedent are satisfied shall
be called the “Seventh Amendment Effective Date.” After the Seventh Amendment
Effective Date, Lenders shall return to Borrower the Term Notes delivered to
them on the Closing Date marked “Amended and Superceded.”

 

9. Miscellaneous.

 

a. This Seventh Amendment is limited as specified and shall not constitute an
amendment, modification or waiver of any other provision of the Loan Agreement
or any other Loan Document.

 

b. This Seventh Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

10. Payment of Interest on the Subordinated Note. Upon the Seventh Amendment
Effective Date, Agent and Lenders shall be deemed to have consented to the
payment of interest due on the Subordinated Note in the amount of up to
$2,360,000.

 

11. Financial Covenants. Upon the Seventh Amendment Effective Date, Exhibit 8.3
to the Loan Agreement shall be deleted and Exhibit 8.3 attached hereto and
incorporated herein shall be inserted in its stead.

 

12. Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Loan Agreement shall remain in full force and effect.

 

(Signature Page Follows)

 

4



--------------------------------------------------------------------------------

(Signature Page to Seventh Amendment to

Third Amended and Restated Loan and Security Agreement)

 

IN WITNESS WHEREOF, this Seventh Amendment has been duly executed as of the day
and year specified at the beginning hereof.

 

PW EAGLE, INC., (“Borrower”) By:  

/s/ Scott Long

   

--------------------------------------------------------------------------------

   

Name: Scott Long

Title: CFO

 

FLEET CAPITAL CORPORATION, as Agent and as a Lender By:  

/s/ Brian Conole

   

--------------------------------------------------------------------------------

   

Name: Brian Conole

Title: Senior vice President

 

THE CIT GROUP/BUSINESS CREDIT, INC., as Lender By:  

/s/ Anthony Alexander

   

--------------------------------------------------------------------------------

   

Name: Anthony Alexander

Title: Vice President

 

5



--------------------------------------------------------------------------------

EXHIBIT 8.3

 

FINANCIAL COVENANTS

 

Consolidated Net Income means, with respect to Borrower and its Subsidiaries for
any fiscal period, the net income (or loss) of Borrower and its Subsidiaries for
such period taken as a whole (determined in accordance with GAAP on a
consolidated basis), but excluding in any event: (a) any gains or losses on the
sale or other disposition of Investments or fixed or capital assets or from any
transaction classified as extraordinary under GAAP, any taxes on such excluded
gains and any tax deductions or credits on account of any such excluded losses;
(b) the proceeds of any life insurance policy; (c) net earnings and losses of
any business entity, substantially all the assets of which have been acquired in
any manner by Borrower, realized by such business entity prior to the date of
such acquisition; (d) net earnings and losses of any business entity which shall
have merged into Borrower earned or incurred prior to the date of such merger;
(e) net earnings of any business entity (other than a Consolidated Subsidiary)
in which Borrower has an ownership interest unless such net earnings shall have
been received by Borrower in the form of cash distributions; (f) earnings
resulting from a reappraisal, revaluation or write-up of assets; (g) any charge
to net earnings resulting from the amortization of the value of stock options
given to employees to the extent required by FASB 25; (h) any increase or
decrease of net income arising from a change in Borrower’s accounting methods;
(i) any gains resulting from the forgiveness of Funded Debt or the retirement of
Funded Debt at a discount; (j) any gain arising from the acquisition of any
Securities of Borrower; and (k) any reversal of any contingency reserve, except
that provision for such contingency reserve shall have been made from income
arising during such period.

 

EBITDA With respect to any fiscal period, the sum of Borrower’s Consolidated Net
Income plus amounts deducted in determining Consolidated Net Income in respect
of: (a) any provision for (or less any benefit from) income taxes whether
current or deferred; (b) amortization and depreciation expense; and (c) Interest
Expense for such period.

 

Fixed Charge Coverage Ratio - With respect to any period of determination, the
ratio of (i) EBITDA of Borrower for such period minus income taxes paid in cash
and non-financed Capital Expenditures during such period to (ii) Fixed Charges.

 

Fixed Charges - For any period of determination, the sum of (a) scheduled
principal payments of Funded Debt (including the principal portion of scheduled
payments of Capital Lease Obligations), (b) Interest Expense paid in cash
included in the determination of Consolidated Net Income, and (c) dividends paid
on Borrower’s capital stock.

 

Exhibit 8.3 – Page 1



--------------------------------------------------------------------------------

Funded Debt - means: (i) Indebtedness arising from the lending of money by any
Person to Borrower, including, without limitation, the Obligations; (ii)
Indebtedness, whether or not in any such case arising from the lending by any
Person of money to Borrower (A) which is represented by notes payable or drafts
accepted that evidence extensions of credit, (B) which constitutes obligations
evidenced by bonds, debentures, notes or similar instruments, or (C) upon which
interest charges are customarily paid (other than accounts payable) or that was
issued or assumed as full or partial payment for Property; (iii) Indebtedness
that constitutes a Capitalized Lease Obligation; (iv) reimbursement obligations
with respect to letters of credit or guaranties of letters of credit and (v)
Indebtedness of Borrower for purposes of the Funded Debt to EBITDA Ratio for the
nine months ending September 30, 2002, EBITDA for such period shall be actual
EBITDA for such period multiplied by four-thirds (4/3s) for one most recently
ended twelve month period; provided, that, under any guaranty of obligations
that would constitute Funded Debt under clauses (i) through (iv) hereof if owed
directly by Borrower or any guaranty having the economic effect of guaranteeing
any of the obligations of any other Person. In computing the amount of Funded
Debt, the Subordinated Notes will be valued at full face value (less any
payments thereon) without giving effect to any original issue discount.

 

Funded Debt to EBITDA Ratio - With respect to any date, the ratio of (i) total
Funded Debt as of such date to (ii) EBITDA for the most recently ended twelve
month period.

 

Interest Coverage Ratio - With respect to any period of determination, the ratio
of (i) EBITDA for such period to (ii) Interest Expense paid in cash for such
period, all as determined in accordance with GAAP.

 

Interest Expense - With respect to any fiscal period, the interest expense
incurred for such period excluding interest income as determined in accordance
with GAAP.

 

Investment - All investments in the property or assets of any person, in cash or
property, whether by way of advance, loan, extension of credit by Borrower or
any of its Subsidiaries (by way of guaranty or otherwise) or capital
contribution, or purchase of stock, bonds, notes, debentures or other securities
or any assets constituting the purchase of a business or line of business.

 

Net Worth - Book net worth of Borrower as determined in accordance with GAAP.
For purposes of this Exhibit 8.3, Net Worth shall include any unamortized value
assigned to the Warrants issued in connection with the Subordinated Notes which
value was calculated in accordance with GAAP and is contained in Borrower’s
Consolidated Financial Statements.

 

Exhibit 8.3 – Page 2



--------------------------------------------------------------------------------

Interest Coverage Ratio - Borrower shall not permit the Interest Coverage Ratio
as of the last date of the period set forth below to be less than the ratio set
forth opposite such period below:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

For 6 months ending 6/30/04

   1.30 to 1

For 9 months ending 9/30/04

   1.45 to 1

Trailing 12 month period ending 12/31/04

   1.35 to 1

Trailing 12 month period ending 3/31/05

   1.35 to 1

Trailing 12 month period ending 6/30/05 and each 9/30, 12/31, 3/31 and 9/30
thereafter

   1.70 to 1

 

Fixed Charge Coverage Ratio - Borrower shall not permit the Fixed Charge
Coverage Ratio as of the last date of the period set forth below to be less than
the ratio set forth opposite such period below:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

For 6 months ending 6/30/04

   1.00 to 1

Trailing 9 month period ending 9/30/04

   1.00 to 1

Trailing 12 month period ending 12/31/04

   1.00 to 1

Trailing 12 month period ending 3/31/05

   1.00 to 1

Trailing 12 month period ending 6/30/05 and each 9/30, 12/31, 3/31 and 6/30
thereafter

   1.10 to 1

 

Exhibit 8.3 – Page 3



--------------------------------------------------------------------------------

Funded Debt to EBITDA Ratio - Borrower shall not permit the Funded Debt to
EBITDA Ratio for any period set forth below to be greater than the ratio set
forth opposite such period below:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

6 months ending 6/30/04

   9.50 to 1

9 months ending 9/30/04

   7.50 to 1

Trailing 12 month period ending 12/31/04

   8.50 to 1

Trailing 12 month period ending 3/31/05

   8.50 to 1

Trailing 12 month period ending 6/30/05 and each 9/30, 12/31, 3/31 and 6/30
thereafter

   5.00 to 1

 

provided that for purposes of this Funded Debt to EBITDA Ratio with respect to
(x) the six month period ending 6/30/04, Borrower’s EBITDA for said six month
period shall be multiplied by two (2) and (y) for the nine month period ending
9/30/04, Borrower’s EBITDA for said nine month period shall be multiplied by
four-thirds (4/3).

 

For purposes of this Section 8.3, EBITDA, for fiscal periods ending on or prior
to December 31, 2004, shall not include restructuring charges of up to
$1,000,000 which were incurred in fiscal year 2003, but were expensed in fiscal
year 2004 and up to $400,000 of expenses incurred in connection with the PW Poly
Transaction (as defined in the Fifth Amendment).

 

Exhibit 8.3 – Page 4



--------------------------------------------------------------------------------

EXHIBIT 1.3A-1

 

(Term Note)

 

$5,175,729.65

 

Amended and Restated

As of March 30, 2004

Chicago, Illinois

 

FOR VALUE RECEIVED, the undersigned (hereinafter “Borrower”), hereby promises to
pay to the order of Fleet Capital Corporation, a Rhode Island corporation
(hereinafter “Lender”), or its registered assigns at the office of Fleet Capital
Corporation, as agent for such Lender, or at such other place in the United
States of America as the holder of this Note may designate from time to time in
writing, in lawful money of the United States, in immediately available funds,
at the time of payment, the principal sum of Five Million One Hundred
Seventy-Five Thousand Seven Hundred Twenty-Nine and 65/100 Dollars
($5,175,729.65), together with interest from and after the date hereof on the
unpaid principal balance outstanding from time to time.

 

This Secured Promissory Note (the “Note”) is one of the Term Notes referred to
in, and is issued pursuant to, that certain Third Amended and Restated Loan and
Security Agreement dated as of September 30, 2002, by and among Borrower, the
lender signatories thereto (including Lender) and Fleet Capital Corporation
(“FCC”) as Agent for said lenders (FCC in such capacity “Agent”) (hereinafter,
as amended from time to time, the “Loan Agreement”), and is entitled to all of
the benefits and security of the Loan Agreement. All of the terms, covenants and
conditions of the Loan Agreement and the Security Documents are hereby made a
part of this Note and are deemed incorporated herein in full. All capitalized
terms used herein, unless otherwise specifically defined in this Note, shall
have the meanings ascribed to them in the Loan Agreement.

 

For so long as no Event of Default shall have occurred and be continuing the
principal amount and accrued interest of this Note shall be due and payable on
the dates and in the manner hereinafter set forth:

 

(a) Interest on the unpaid principal balance outstanding from time to time shall
be paid at such interest rates and at such times as are specified in the Loan
Agreement;

 

(b) Principal shall be due and payable quarterly commencing on March 31, 2004
and continuing on each June 30, September 30, December 31 and March 31
thereafter to and including June 30, 2005, in installments equal to $240,000.

 

(c) The entire remaining principal amount then outstanding, together with any
and all other amounts due hereunder, shall be due and payable on August 20,
2005.

 

Notwithstanding the foregoing, the entire unpaid principal balance and accrued
interest on this Note shall be due and payable immediately upon any termination
of the Loan Agreement pursuant to Section 4 thereof.

 

This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement. Borrower may also prepay this
Note in the manner provided in Section 4 of the Loan Agreement.

 

Upon the occurrence, and during the continuation, of an Event of Default, this
Note shall or may, as provided in the Loan Agreement, become or be declared
immediately due and payable.

 

The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.

 

Exhibit 1.3A-1 – Page 5



--------------------------------------------------------------------------------

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of Illinois.

 

PW EAGLE, INC. By:  

/s/ Scott Long

   

--------------------------------------------------------------------------------

Name:

Title:

 

Scott Long

CFO

 

Exhibit 1.3A-1 – Page 6



--------------------------------------------------------------------------------

[EXECUTION COPY]

 

EXHIBIT 1.3A-2

 

(Term Note)

 

$3,450,486.43

 

Amended and Restated

As of March 30, 2004

Chicago, Illinois

 

FOR VALUE RECEIVED, the undersigned (hereinafter “Borrower”), hereby promises to
pay to the order of The CIT Group, Business Credit, Inc., a Delaware corporation
(hereinafter “Lender”), or its registered assigns at the office of Fleet Capital
Corporation, as agent for such Lender, or at such other place in the United
States of America as the holder of this Note may designate from time to time in
writing, in lawful money of the United States, in immediately available funds,
at the time of payment, the principal sum of Three Million Four Hundred Fifty
Thousand Four Hundred Eighty-Six and 43/100 Dollars ($3,450,486.43), together
with interest from and after the date hereof on the unpaid principal balance
outstanding from time to time.

 

This Secured Promissory Note (the “Note”) is one of the Term Notes referred to
in, and is issued pursuant to, that certain Third Amended and Restated Loan and
Security Agreement dated as of September 30, 2002, by and among Borrower, the
lender signatories thereto (including Lender) and Fleet Capital Corporation
(“FCC”) as Agent for said lenders (FCC in such capacity “Agent”) (hereinafter,
as amended from time to time, the “Loan Agreement”), and is entitled to all of
the benefits and security of the Loan Agreement. All of the terms, covenants and
conditions of the Loan Agreement and the Security Documents are hereby made a
part of this Note and are deemed incorporated herein in full. All capitalized
terms used herein, unless otherwise specifically defined in this Note, shall
have the meanings ascribed to them in the Loan Agreement.

 

For so long as no Event of Default shall have occurred and be continuing the
principal amount and accrued interest of this Note shall be due and payable on
the dates and in the manner hereinafter set forth:

 

(a) Interest on the unpaid principal balance outstanding from time to time shall
be paid at such interest rates and at such times as are specified in the Loan
Agreement;

 

(b) Principal shall be due and payable quarterly commencing on March 31, 2004
and continuing on each June 30, September 30, December 31 and March 31
thereafter to and including June 30, 2005, in installments equal to $160,000.

 

(c) The entire remaining principal amount then outstanding, together with any
and all other amounts due hereunder, shall be due and payable on August 20,
2005.

 

Notwithstanding the foregoing, the entire unpaid principal balance and accrued
interest on this Note shall be due and payable immediately upon any termination
of the Loan Agreement pursuant to Section 4 thereof.

 

This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement. Borrower may also prepay this
Note in the manner provided in Section 4 of the Loan Agreement.

 

Upon the occurrence, and during the continuation, of an Event of Default, this
Note shall or may, as provided in the Loan Agreement, become or be declared
immediately due and payable.

 

The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.

 

1



--------------------------------------------------------------------------------

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of Illinois.

 

PW EAGLE, INC. By:  

/s/ Scott Long

   

--------------------------------------------------------------------------------

Name:

Title:

 

Scott Long

CFO

 

2